DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the amendment and response filed 1/27/2021. Claims 1, 3-6 and 8-20 are pending in the application. Claims 1, 6, 8-11, 13, 16, 17 were amended, and claims 2 and 7 were canceled by the applicant.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-6, 8-10 and 12-16 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Tan et al. (US 2014/0370180 Al)
Regarding claims 1, 3-6, 8, 9 and 14, Tan discloses a colloidal MCC stabilizer as claimed (for example see [0075] [0017]), wherein the MCC component is hydrolyzed colloidal MCC [0003]. Tan discloses commercial type  CMC  7 and 9, in the composition, having viscosity properties as claimed, as disclosed in applicant admitted prior art (specification [0022]), and having DS falling within/overlapping the claimed ranges (0.45-0.85; 0.9-1.5 respectively). The ratio of MCC and the two CMC components is exemplified as 88:6:6 [0075] falling within the claimed ratio of “about 92/4/4 to about 88/6/6 “as claimed, and the medium DS (0.9-0.95, for example) is not more than 8% (6%[0075]) . The CMC is in sodium salt form [0030], as claimed in claims 5 and 6.

Tan therefore anticipates the subject matter in claims 1, 3-6, 8-10 and 12-16 rendering the claims unpatentable.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17-20 are rejected under 35 USC 102(a) (2) as being unpatentable over Tan et al. (US 2013/0090391 Al) in view of Tan et al.  (US 2014/0370180 Al).
Regarding claims 17 and 18, Tan’391 discloses a method wherein a stabilizer composition that  is  a blend  of the microcrystalline cellulose (wet cake) and both low viscosity and medium viscosity carboxymethylcelluloses having a degree of substitution of 0.45-0.85 [0042], (Example 6) is subjected to co-attrition, as claimed; and spray dried.  Tan’391 does not specifically disclose a weight ratio as claimed. Tan’180 however discloses a colloidal MCC stabilizer (for example see [0075] [0017]), wherein the MCC component is hydrolyzed colloidal MCC [0003]. Tan discloses commercial type  CMC  7 and 9, in the composition, having viscosity properties as claimed, as disclosed in applicant admitted prior art (specification [0022]), and having DS falling within/overlapping the claimed ranges (0.45-0.85; 0.9-1.5 respectively). The ratio of MCC and the two CMC components is exemplified as 88:6:6 [0075] falling within the 
Regarding claim 19, Tan’391 discloses MCC wetcake comprising 42-60% water overlapping the claimed level [0012].
Regarding claim 20, Tan’391 discloses the claimed apparatus for co-attrition [0028].
	Claim 11 is rejected under 35 USC 103 as being unpatentable over Tan as applied to claim 10 above, in view of Tan’391.
Tan does not specifically disclose the claimed solids in a beverage composition. However, Tan’391 discloses cocoa solids in a chocolate dairy milk beverage, insoluble calcium salts in a calcium-fortified beverage for example [0071], stabilized with MCC and CMC blends as claimed. It would have been obvious to one of ordinary skill in the art to have applied the disclosed blends to the claimed beverage compositions with a reasonable expectation of successful stabilization.
   Claims 11 and 17-20 are therefore prima facie obvious in view of the art.
Response to Arguments
Applicant’s arguments in view of claim amendments have been considered and are partially persuasive.
Claim objections and rejections under 35 USC 112 are withdrawn, in view of the amended claims.
Regarding applicant’s comment that official notice was taken in the rationale for rejection without presenting evidence, it is noted that the consideration was based on applicant admitted prior art in the disclosure [0022] therefore no additional evidence is required.
Regarding the prior art rejections, a definite determination of patentability over the art cannot be made unless the claimed invention is further defined.   The rejection is therefore maintained
Upon reviewing the amended claims in view of the disclosure it appears that the salient features of the invention are linked to the method of making the colloidal stabilizer, the content of colloidal particles therein, and the consequent rheological properties of the stabilizer that provide stabilization effect in beverages comprising particulates.
However, as limitations from the specification cannot be imported into the claims, it is suggested that independent claim 1 be amended to include the above features, to enable advancing prosecution.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/ Primary Examiner, Art Unit 1793